DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings filed 2019.05.17 are acceptable.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 2 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 2, the use of the word “similar” when indicating a value, duration, numerical range, location, shape, or comparative sizing or proximity is considered indefinite as the specification or arguments previously presented fails to provide some standard for measuring that degree; and there is no standard that is recognized in the art for measuring the meaning of the term of said degree.
As to claim 17, the terms pump and drive shaft lack antecedent basis. 
Claims 18-20 are rejected as depending from claim 17.
Applicants are required to clarify or to revise the claimed features. NOTE: the following prior art rejections have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-12 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by document CN 101038000 A to SLIKE et al., hereinafter SLIKE.

As to claim 1, SLIKE discloses a cooling system pump (generally fig. 1), comprising; a housing (shell cover 12) enclosing an impeller (impeller 50) rotatable about a drive shaft (impeller 50 is mounted on a rotatable shaft 90 (FIG. 2));
	 a seal (seal 60) sealing an interface between the drive shaft and the housing (fig. 2 shows seal 60  and shaft 90); and 



    PNG
    media_image1.png
    668
    715
    media_image1.png
    Greyscale

As to claim 2, SLIKE discloses wherein the first tab (110, see annotated fig. 4) and the second tab (not numbered see annotated fig. 4) have similar lengths (the lengths appear similar), defined along the outer circumference of the inner chamber (fig. 4), and different widths and different cross-sectional profiles from one another (fig. 4 shows the differences), each width perpendicular to a respective length (fig. 4).

As to claim 3, SLIKE discloses the width is uniform along the length of the first tab (110 appears to have a uniform width, fig. 4) and wherein the second tab (see annotate fig. 4) has a first segment with a greater width than a width of a second segment of the second tab (non-parallel sides provide this), the first segment and the second segment continuously coupled to form a single unit (fig. 4).

As to claim 4, SLIKE discloses including a first volute (one of outlet 170, 180) coupled to a first side of the inner chamber defining a first outlet flow path of the pump (fig. 4) and a second volute (one of outlet 170, 180)  coupled to a second side of the inner chamber, opposite of the first side, defining a second outlet flow path of the pump (fig. 4) and wherein the first volute and the second volute are aligned along a common plane perpendicular to a central axis of the impeller (fig. 4).

As to claim 5, SLIKE discloses wherein the first tab (110, see annotated fig. 4) and the second tab (not numbered see annotated fig. 4) are arranged in-line with one another along the outer circumference of the inner chamber (inline as in around the circumference in fig. 4), along a half of the outer circumference arranged adjacent to the second volute (fig. 4) and wherein the first tab and the second tab protrude from a bottom wall of the inner chamber (fig. 4) towards the impeller (fig. 3 shows a portion of impeller 50), in a direction parallel with the central axis (fig. 3), and extend towards an outer rim of the inner chamber (outer rim of 10) in a direction perpendicular to the central axis (fig. 3).

As to claim 9, SLIKE discloses wherein a first half of the inner chamber that includes the first tab and the second tab has a higher pressure than a second, opposite half of the inner chamber (fig. 5 appears to show this pressure distribution in view of the flow arrows) and wherein the pump is configured to circulate coolant from the first half to the second half across a central region of the inner chamber (fig. 5).

As to claim 10, SLIKE discloses a pump (fig. 1), comprising; 
	a housing (shell cover 12) defining a dual-volute chamber (outlets 170, 180 fig. 4) enclosing an impeller (impeller 50); 
	a set of ridges (referring to a set of 110, 140 and “ribs” in annotated fig. 4) protruding from 
	a seal (seal 60) arranged in the central chamber (fig. 4) around a base of a drive shaft of the impeller (fig. 2 shows seal 60  and shaft 90).

As to claim 11, SLIKE discloses a second volute (the other of outlet 170, 180) positioned along a second half of the circumference of the inner surface (fig. 4), opposite of the first half and the first volute (fig. 4).

As to claim 12, SLIKE discloses the set of ridges includes a first ridge and a second ridge arranged serially along the first half of the circumference of the inner chamber and wherein a gap is included between the first ridge and the second ridge (referring to ribs identified as first tab and second tab in annotated fig. 4 which have a gap between them).

As to claim 17, SLIKE discloses a method for cooling a pump (fig. 1) drive shaft seal (60), comprising; rotating an impeller (50) of the pump via the drive shaft and drawing coolant through the pump (see translation of page 7); flowing coolant around a circumference of an inner chamber of the pump along a set of tabs (adjacent pair of 110 in fig. 5) configured to adjust flow through the inner chamber (fig. 5); and generating a cross-flow of coolant in the inner chamber (fig. 5) including flowing coolant through a gap (fig. 5 indicated by 130) formed between a first tab (one of 110) and a second tab (another of 110) of the set of tabs and flowing coolant between the set of tabs and an outer rim of the inner chamber (indicated by 130) to generate a pressure gradient across the inner chamber (gradient indicated by flow arrows in fig. 5).

As to claim 18, SLIKE discloses generating the cross-flow of coolant includes flowing coolant from the outer rim of the inner chamber towards a central region of the inner chamber. (fig. 5 shows flow toward seal 60).

Allowable Subject Matter
Claims 6-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached at (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745


/J. Todd Newton/
Primary Examiner, Art Unit 3745
14-Jan-21 12:05:25 PM